Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWABILITY NOTICE
RESPONSE TO ARGUMENTS:
Applicant's amendments dated 29 April 2022 have overcome the drawing objections and the 35 USC rejections set forth in the previous office action.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given via telephone from Attorney Jurecko on 28 June 2022.
The claims have been amended as follows:
Claim 1 is amended in its entirety to read:
1. (Currently Amended) A dosing machine for dosing fluid products, comprising:
- a plurality of containers having respective vertical longitudinal axes, configured to contain respective fluid products,
- a plurality of rotary stirring elements located inside respective containers of the plurality of containers and operable in rotation by respective electric motors, and
- a dispensing head having a plurality of nozzles connected to the respective containers, wherein each of said plurality of containers is associated with a respective level measuring device comprising:
- a floater containing a permanent magnet and arranged inside the respective container, wherein the floater is free to move inside the respective container and, during operation, is moved in a cyclical manner around the vertical longitudinal axis of the respective container by a respective stirring element of the plurality of stirring elements,
- a magnetic detector arranged outside the respective container and comprising a plurality of magnetic sensors spaced apart from each other in a vertical direction and each of which is configured to detect a variation in a magnetic field caused by passage of said floater in its proximity, and
- a control unit configured to analyze
The amendments to Claims 4-5, filed by Applicant on 29 April 2022 are accepted as filed and entered into the record:
4. (Currently Amended) The dosing machine according to claim 1, wherein said magnetic detector extends along 
5. (Currently Amended) The dosing machine according to claim 1, wherein said magnetic detector extends over substantially an entire length of the respective container.

EXAMINER’S STATEMENT OF ALLOWANCE:
 The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose or render obvious (Claim 1) “A dosing machine for dosing fluid products, comprising…a control unit configured to analyze signals provided by said plurality of magnetic sensors to detect a level of the fluid product inside the respective container, and a periodic passage of the floater in a vicinity of one or more of said plurality of magnetic sensors to provide a diagnosis of a failure of rotational movement of the stirring elements.” in combination with the other limitations set forth in the independent claims.
Logan (US 2,923,438) and Strong (US 2018/0111147) are the closest prior art of record.  However, Logan and Strong are silent on these above recited features.  Furthermore, it would not have been obvious to modify Logan and Strong to arrive at these above recited features without improper hindsight reasoning.  In addition, amending Logan and Strong to include the above recited features would improperly change the principle of operation of Logan and Strong.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753